                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
PARAGON INSURANCE HOLDINGS, LLC,                             DOC #: _________________
                                                             DATE FILED: _12/2/2019_____
                                Petitioner,

                -against-
                                                                      19 Civ. 7238 (AT)
ALLIED WORLD INSURANCE COMPANY,
                                                                           ORDER
                        Respondent.
ANALISA TORRES, District Judge:

        On November 25, 2019, Allied World Insurance Company (“Allied World”) filed a
notice of interlocutory appeal from the Court’s October 24, 2019 order. ECF No. 76. On
December 2, 2019, Allied World filed a letter stating that, “[a]s a result of the appeal, . . . this
Court is now divested of jurisdiction over Paragon’s injunction motion.” ECF No. 77 at 1.

        Allied World misstates the law. “It is well settled that an appeal from an interlocutory
order granting or denying preliminary injunctive relief does not strip the district court of
jurisdiction to hear the merits.” New York State Nat. Org. for Women v. Terry, 704 F. Supp.
1247, 1255 (S.D.N.Y.), aff’d as modified, 886 F.2d 1339 (2d Cir. 1989) (citing Thomas v. Board
of Ed., 607 F.2d 1043, 1047 n.7 (2d Cir. 1979)). This Court, therefore, retains jurisdiction over
Paragon Holdings LLC’s motion for injunctive relief.

     Accordingly, Allied World’s request for adjournment of the hearing scheduled for
December 16, 2019, ECF No. 77 at 2, is DENIED.

        Allied World also requests clarification regarding the corresponding pretrial submissions
deadline. Though “any request for adjournments or extensions must be made at least 48 hours
prior to the scheduled appearance or deadline,” Rule I.C. of the Court’s Individual Practices in
Civil Cases, the deadline for the Joint Pretrial Order and related materials pursuant to Rules V.C.
and V.E. of the Court’s Individual Practices in Civil Cases is hereby EXTENDED to December
5, 2019, at 12:00 p.m.

        By December 8, 2019, the parties shall submit their Rule V.F. submissions.

        SO ORDERED.

Dated: December 2, 2019
       New York, New York
